Citation Nr: 1416089	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-26 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling.

2.  Entitlement to higher initial ratings for right leg peripheral neuropathy rated as noncompensable from December 1, 1996, and 10 percent disabling from December 4, 2003.

3.  Entitlement to an effective date prior to December 1, 1996, for the grant of service connection for left leg peripheral neuropathy.

4.  Entitlement to higher initial ratings for left leg peripheral neuropathy rated as noncompensable from December 1, 1996, and 10 percent disabling from December 4, 2003.

5.  Entitlement to higher initial ratings for diabetic nephropathy rated as noncompensable from April 23, 1997, and 60 percent disabling from April 11, 2005.

6.  Entitlement to a higher initial rating for right eye retinopathy rated as noncompensable from June 10, 2011.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1972 and from September 1977 to October 1981, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In March 2011 and again in August 2012, the Board remanded this case for further development.

In a November 2012 rating decision, the RO assigned noncompensable ratings from December 1, 1996, and 10 percent ratings from December 4, 2003, for the Veteran's right and left leg peripheral neuropathy and assigned a noncompensable rating from April 23, 1997, and a 60 percent rating from April 11, 2005, for his diabetic nephropathy.  Therefore, the Board has recharacterized the issues on appeal as they appear on the first page of this decision.  The Board also finds that the record raises a claim for a TDIU because in a number of statements to the RO the Veteran claimed that his service connected disabilities prevented him from working.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Virtual VA record shows that medical evidence was added to the claims file in February 2014.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) of this evidence is not required.  The Board has reached this conclusion because the evidence, a February 2014 VA audiological examination, is not additional pertinent evidence as to the issues being adjudicated in the below decision.  See 38 C.F.R. §§ 19.31, 19.32 (2013). 

The claim for an earlier effective date for the grant of service connection for left leg peripheral neuropathy; higher initial ratings for left leg peripheral neuropathy, diabetic nephropathy, and for right eye retinopathy; and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's diabetes mellitus did not require regulation of activities nor cause deformity of the penis.

2.  Since December 1, 1996, the most probative evidence of record shows that the Veteran's right leg peripheral neuropathy is manifested by symptoms that equates to moderate incomplete paralysis of the sciatic nerve, but not moderate severe.


CONCLUSIONS OF LAW

1.  At all times during the pendency of the appeal, the criteria for a rating in excess of 20 percent for diabetes mellitus, to include a separate compensable rating for erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.119, Diagnostic Code 7913 (2013).

2.  At all times from December 1, 1996, the criteria for an initial 20 percent rating for right leg peripheral neuropathy, but no higher, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the initial rating claim for right leg peripheral neuropathy, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, supra, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the claim for an increased rating for diabetes mellitus with erectile dysfunction, the Board finds that in letters dated in May 2006 and October 2006, prior to the February 2007 rating decision, along with letters dated in June 2011 and March 2013 the RO provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with additional notice in the above letters followed by a readjudication of the claim in the August 2013 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Further, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice or VA had an obligation to provide additional notice as to the initial rating claim for right leg peripheral neuropathy, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the Social Security Administration (SSA) and the Denver and Cheyenne VA Medical Centers in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

The Board notes the in August 2011 the Social Security Administration (SSA) notified VA that they had no additional records of the Veteran because his file had been destroyed.  Similarly, in a November 2012 Memorandum of Unviability the RO outlined the steps it took, without success, to obtain the his reported records from VA Medical Centers in Connecticut and Miles City because no such records had ever been generated.  Thus, the Board finds that VA has no further duty with respect to these records.  

The Veteran was afforded VA examinations in October 2004, May 2006, May 2010, May 2011, June 2011, and January 2013.  The Board finds the VA examinations adequate to adjudicate the claims and as to the post-remand VA examinations substantially comply the Board's remand directions because after a review of the record on appeal and/or taking a detailed medical history from the Veteran as well as after an examination the examiners provided opinions as to the severity of his disabilities that allow the Board to rate them under all pertinent rating criteria.  See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Also see Stegall; D'Aries; Dyment.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's Virtual VA and VBMS claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran's asserts that his diabetes mellitus with erectile dysfunction and right leg peripheral neuropathy warrant higher ratings to include a separate compensable rating for his erectile dysfunction.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Diabetes Mellitus

The February 2007 rating decision confirmed and continued a 20 percent rating for the Veteran's service connected diabetes mellitus with erectile dysfunction under 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Diagnostic Code 7913 provides an increased, 40 percent rating, for diabetes mellitus when it requires insulin, restricted diet, and regulation of activities and a 60 percent rating when it requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The record on appeal, including the Veteran's October 2004, May 2006, May 2010, May 2011, June 2011, January 2012, and January 2013 VA examinations and his treatment records, shows his diabetes mellitus requires insulin and a restricted diet but it is negative for any evidence that it requires regulation of activities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In fact, January 2008 and September 2009 VA treatment records as well as the January 2013 VA examination report reflect that the Veteran was encouraged to exercise; the June 2011 VA examiner specifically reported that the Veteran was not restricted in his ability to perform strenuous activities; and the January 2013 VA examiner reported that the appellant did not require regulation of activities as part of the medical management for his diabetes mellitus.  These medical opinions are not contradicted by any other medical evidence of record.  Id.

Therefore, regardless of any other adverse symptomatology complained of by the Veteran and/or documented in the record, the Board finds that the criteria for an increased, 40 percent, rating for diabetes mellitus has not been met because his diabetes mellitus does not require regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Board finds that this is true at all times during the pendency of the appeal because the severity of the Veteran's adverse symptoms has been substantially the same during this time.  Fenderson.

Next, the Board will consider the claims that the appellant is entitled to a separate compensable rating for erectile dysfunction.  

In this regard, the Board notes that the rating criteria do not include a Diagnostic Code for erectile dysfunction.  Therefore, the Board will rate it under 38 C.F.R. § 4.115b, Diagnostic Code 7522, deformity of the penis, because it is the most applicable Diagnostic Code because it best contemplates the physiology and functional impairment imposed by the disease.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power. 

With the above criteria in mind, the Board notes that while the record on appeal, including the results from the Veteran's October 2004, May 2006, May 2010, May 2011, June 2011, January 2012, and January 2013 VA examinations and the VA treatment records, document his periodic complaints and treatment for erectile dysfunction these records do not ever report that his penis was deformed.  In fact, the May 2006 VA examiner specifically opined that his genitalia examination was normal.  Similarly, the May 2011 VA examiner opined that his penis was normal.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin.  

Therefore, the Board finds that since the most probative evidence of record shows the Veteran's service-connected disability does not result in deformity and loss of erectile power he does not meet the criteria for a separate compensable evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Board finds that this is true at all times during the pendency of the appeal because the severity of the Veteran's adverse symptoms has been substantially the same during this time.  Fenderson.

b.  Right Leg Peripheral Neuropathy 

The February 2007  rating decision granted a 10 percent rating for right leg peripheral neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective December 14, 2003.  As noted above, the November 2012 rating decision assigned a noncompensable rating from December 1, 1996, and 10 percent rating from December 4, 2003, for right leg peripheral neuropathy also under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides, as to the sciatic nerve, a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 30 percent rating for moderate severe incomplete paralysis, a 60 percent rating for severe incomplete paralysis with marked muscle atrophy, and a 80 percent rating for complete paralysis.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  

With the above criteria in mind, the Board notes that a September 2003 electromyography (EMG) was abnormal and found "moderate sensorimotor axonal peripheral neuropathy."  This medical opinion is not contradicted by any other medical evidence of record.  Colvin.  Moreover, VA treatment records dating back to 1996 document the Veteran's complaints and treatment for tingling in his extremities; pain, burning, and numbness in his foot; and pain and weakness in his leg.  See, for example, VA treatment records dated in April 1996, October 1996, February 1998, July 1998, May 2001, June 2001, July 2001, September 2001, July 2002, September 2002, and July 2003; Also see VA treatment records dated in August 2004, March 2005, September 2006, September 2007, August 2008, and November 2008.  Likewise, at the only VA examination conducted around this time period, dated in October 2004, the Veteran complained of right leg weakness/giving away and on examination the patella and tendon reflexes were 1 of 4.  Further, the Board finds that the Veteran is both competent and credible to report on what he can feel such as right leg and foot pain, tingling, burning, numbness, and weakness.  See Davidson.

Given the EMG that shows "moderate" peripheral neuropathy, the VA examination that documents reduced reflexes of 1 of 4 as well as the VA treatment records and the competent and credible claims by the Veteran regarding his observable adverse symptomatology, the Board finds that the evidence, both positive and negative, as to whether his right leg peripheral neuropathy is manifested by adverse symptomatology that equates to moderate incomplete paralysis of the sciatic nerve is in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Moreover, the Board finds that this is true at all times from December 1, 1996, because the severity of the Veteran's adverse symptoms has been substantially the same during this time.  See Fenderson.  Therefore, the Board finds that a 20 percent rating is warranted for the Veteran's right leg peripheral neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520, at all times from December 1, 1996.

However, the Board also finds that the Veteran's adverse neurological symptomatology does not meet the criteria for a rating in excess of 20 percent at any time from December 1, 1996.  Although VA treatment records document complaints and treatment for tingling in his extremities; foot pain, burning, and numbness; and leg pain and weakness, they are negative for objective evidence of adverse neurological symptomatology except for a September 2006 treatment record.  See, for example, VA treatment records dated in April 1996, October 1996, February 1998, July 1998, May 2001, June 2001, July 2001, September 2001, July 2002, September 2002, and July 2003;  Also see VA treatment records dated in August 2004, March 2005, September 2007, August 2008, and November 2008; EMG dated in September 2003.  

As to the September 2006 VA treatment record, it reported that his reflexes in his Achilles were 0+/1+.  However, the same record also reported that his patella reflexes were 2+/2+ and plantar responses were down going bilaterally.  As to sensation, the September 2006 VA treatment record reported that they were normal to light touch, pinprick, and temperature but the Veteran had subjective complaints of decrease in vibration sense in his feet. 

Next, the Board notes that at the October 2004 VA examination the right leg had good muscle mass, strength was 5/5, and vibration was positive.  It was opined that no neurological abnormalities was noted except as reported above.  

Likewise, at the May 2006 VA examination the Veteran complained of numbness and tingling in his feet.  On examination, vibration senses were absent in 3rd, 4th, and 5th toes in the right foot and diminished in the lateral aspect of the right ankle.  However, sensation was intact and strength, reflexes, and coordination were normal.

At the May 2010 VA examination, the Veteran denied having any pain, numbness, tingling, or loss of sensation but he did report a history of numbness and tingling as well as a current problem with leg weakness.  It was opined that the Veteran's complaints were not consistent with peripheral neuropathy. 

Yet, at the May 2011 VA examination the Veteran complained of leg pain and that his peripheral neuropathy prevented him from standing for more than two to five minutes and walking for more than a few yards.  On examination, the right lower extremity was cool, had thin skin, had no hair, had dystrophic nails, and decreased pulses but no color abnormality or ulcers.  Moreover, neurological examination of the right lower extremity revealed a 1+ (hyperactive) knee jerk and 0 (absent) ankle jerk but normal coordination and normal plantar flexion.  As to sensation in the right lower extremity, vibration and light touch were decreased in all toes but he was otherwise normal to pain and position senses.  There was no dyesthesias.  Motor examination of the right lower extremity was normal at 5 out of 5 with normal muscle tone and no muscle atrophy.  

Similarly, at the June 2011 VA examinations the Veteran complained of loss of sensation and pain in his feet/toes.  On examination, the right lower extremities temperature, color, and dorsalis pulse were normal. Moreover, there were no tropic changes or ulcers.  However, the posterior tibial pulse was decreased.  Neurological examination of the right lower extremity revealed a 2+ (normal) knee jerk and 1+ (hypoactive) ankle jerk with normal plantar flexion.  As to sensation in the right lower extremity, vibration and light touch were decreased in the toes but were otherwise normal to pain and position.  There was no dyesthesias.  Motor examination of the right lower extremity was normal at 5 out of 5 with normal muscle tone and no muscle atrophy.  He did not have a problem with coordination, mobility, imbalance, or fasciculation.  

Lastly, at the January 2013 VA examination the Veteran complained of numbness in his toes and as if he was "walking on marbles."  On examination, it was opined that he had mild numbness but no constant pain, intermittent pain, paresthesias or dysesthesias in the right lower extremity.  Deep tendon reflexes in the right knee and ankle were 1+ (decreased).  Light touch was decreased in the toes but normal in thigh and ankle.  Position, vibration, and cold senses were normal in the right lower extremity.  Strength was 5/5 (normal) in the right lower extremity.  There were no muscle atrophy or tropic changes.  His gait was normal.  While the examiner thereafter opined that the Veteran had peripheral neuropathy of the right lower extremity he also opined that sciatic, femoral, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inquinal nerves were normal.  The Veteran did not use an assistive devise to walk.  

Thus, while the term "moderate severe" incomplete paralysis of the sciatic nerve is not defined by regulation, the Board finds that it must mean more than the adverse symptomatology documented above that is uniform in showing that strength, reflexes, coordination, mobility, and balance were normal with normal muscle tone and no muscle atrophy as well as normal position sense and no dyesthesias.  The Board has reached this conclusion despite the record also showing decreased or absent vibration or light touch senses in his toes, decreased vibration sense in his ankle on one occasion, decreased or absent knee or ankle jerks on other occasions, and his leg being cool, having thin skin, having no hair, and having dystrophic nails on one other occasion.  The Board finds that the Veteran's symptoms do not more closely approximate the criteria for a 40 percent rating claim for right leg peripheral neuropathy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board finds that this is true at all times from December 1, 1996, because the severity of the Veteran's adverse symptoms has been substantially the same during this time.  See Fenderson. 

Conclusion

Based on the Veteran's and his representative's claims that the appellant's diabetes mellitus and right leg peripheral neuropathy is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2014).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected diabetes mellitus and right leg peripheral neuropathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 20 percent for diabetes mellitus, to include a separate compensable rating for erectile dysfunction, is denied at all times during the pendency of the appeal.

Subject to the law and regulations governing payment of monetary benefits, an initial 20 percent rating for right leg peripheral neuropathy, but no higher, is granted at all times from December 1, 1996.


REMAND

As to the claim for an earlier effective date for the grant of service connection for left leg peripheral neuropathy and the claims for higher initial ratings for left leg peripheral neuropathy, in May 2007 the Veteran filed a notice of disagreement (NOD) as to the February 2007 rating decision that granted service connection for left leg peripheral neuropathy and assigned a noncompensable rating effective from December 4, 2003.  As discussed above, while the RO in a subsequent November 2012 rating decision granted an earlier effective date for service connection and a higher rating, at no time did it issue a statement of the case (SOC) as to these separately adjudicated issues.  See 38 C.F.R. § 19.29 (2013); Also see Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (holding that "[b]ifurcation of a claim generally is within the Secretary's discretion.").  Therefore, the Board finds that a Remand for a SOC is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Similarly, as to the claim for an initial compensable rating for right eye retinopathy, in April 2012 the Veteran filed a NOD as to the October 2011 rating decision that assigned an initial noncompensable rating for this disability from June 10, 2011.  However, at no time did the RO thereafter issue a SOC as to this separately adjudicated issue.  See 38 C.F.R. § 19.29; Also see Locklear.  Therefore, the Board finds that a Remand for a SOC is also required.  See Manlincon.

As to the claims for higher initial ratings for diabetic nephropathy, as discussed above, the RO in a November 2012 rating decision assigned it a noncompensable rating from April 23, 1997, and a 60 percent rating from April 11, 2005.  However, a review of the record on appeal does not reveal that a medical opinion was ever obtained as to the severity of the Veteran's diabetic nephropathy from April 23, 1997, to April 11, 2005.  Therefore, the Board finds that this issue must be remanded to afford the Veteran with a VA examination that includes a retrospective medical opinion addressing the symptoms and severity of his nephropathy since April 23, 1997.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

As to the claim for a TDIU, as noted above, the record raises this claim.  See Rice.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that in connection with the current claim for a TDIU the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case nor has he been provided with an examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b); 38 C.F.R. § 19.31 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

The record shows that the Veteran receives ongoing treatment from the Cheyenne VA Medical Center.  However, his post-January 2010 treatment records are not found in the claims file.  Therefore, the Board finds that while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-January 2010 treatment records from the Cheyenne VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) which notice also tells him that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service connected left leg peripheral neuropathy and right eye retinopathy as well as the impact all of his service connected disabilities have on his ability to work.  The VCAA notice should also request a detailed statement regarding the Veteran's post-service work history as well as all of his education and training.  

3.  Issue an SOC with respect to the Veteran's claim for an earlier effective date for the grant of service connection for left leg peripheral neuropathy as well as his claims for higher initial ratings for left leg peripheral neuropathy and right eye retinopathy.  If the Veteran files a timely substantive appeal as to any of the issues, it should be returned for review by the Board.

4.  Obtain retrospective and current VA opinions from an appropriate VA examiner, if possible, a nephrologist, as to the severity of his diabetic nephropathy.  The claims file should be made available to the examiner.  After a review of the record and an examination of the Veteran which includes all needed testing, the examiner should provide opinions as to the following.

I.  From April 23, 1997, to April 11, 2005, the examiner should provide opinions whether it was at least as likely as not that there was:  

a.  Albumin and casts with history of acute nephritis or hypertension non-compensable under Diagnostic Code 7101 (i.e., diastolic pressure not predominantly 100 or more, systolic pressure not predominantly 160 or more, and no history of diastolic pressure predominantly 100 or more with continuous medication for control).

b.  Albumin constant or recurring with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling under Diagnostic Code 7101 (i.e., diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with continuous medication for control).

c.  Constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101 (i.e., diastolic pressure predominantly 120 or more).

d.  Persistent edema and albuminuria with BUN 40 to 80 mg%, creatinine 4 to 8 mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

e.  Dysfunction that requires regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80 mg%; creatinine more than 8 mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

II.  From April 11, 2005, the examiner should provide opinions whether it is at least as likely as not that there is:  

a.  Constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101 (i.e., diastolic pressure predominantly 120 or more).

b.  Persistent edema and albuminuria with BUN 40 to 80 mg%, creatinine 4 to 8 mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

c.  Dysfunction that requires regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80 mg%; creatinine more than 8 mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

All findings and conclusions should be set forth in a legible report.  A detailed rationale for any opinion expressed should be set forth. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Then adjudicate the claim for higher initial ratings for diabetic nephropathy rated as noncompensable from April 23, 1997, and 60 percent disabling from April 11, 2005, as well as the claim for a TDIU.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


